DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4-21 are currently pending.
Claims 2 and 3 have been canceled.

Response to Amendments
Applicant’s amendments filed 06/27/2022 have been entered.
Claim 1 has been amended.
The Section 103 rejection has been updated to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2008/222513 A; machine translation) in view of Matsudo (JP 2004/143008 A; machine translation).
Regarding claims 1, 4-10, 12-14, 16, and 18-19,
Yamada teaches an interlayer film for laminated glass in which the interlayer film is between a first (1) and second glass member (2) having a three-layer structure, the interlayer film comprising: a first layer (12), which intrinsically has a first and second principle surface opposed to each other and a lateral part (12a) connecting said principal surfaces as the layer has an edge with a thickness; a lateral covering part (16, 17) covers at least part of the lateral part of the first layer; a second layer (13) on the first principle surface; and a third layer (11) on the second principal surface (Yamada: abstract; Figs. 1-14; par. 0018-0019, 0035-0037, and throughout the disclosure). 

    PNG
    media_image1.png
    317
    487
    media_image1.png
    Greyscale


The second layer (13) covers at least a part of the lateral part of the first layer be reaching at least part of the lateral part of the first layer and the lateral covering part is constituted by the second layer as shown in Figure 6 in which the second layer is a continuous piece with said lateral part (16, 17) (Yamada: Fig. 6). The third layer (11) covers at least part of the lateral part of the first layer by reaching at least part of the lateral part of the first, and the lateral covering part is constituted by the third layer as shown in Figure 6 in which the second layer is continuous piece with said lateral part (16, 17) (Yamada: Fig. 6). The lateral covering part of the interlayer film for laminated glass also reaches on at least part of the lateral parts of the first and second lamination glass member as the lateral covering part extends to the edges of the first and second lamination glass members (Yamada: Figs. 1-14). 100% of an entire surface area of the lateral part of the first layer is covered with the lateral covering part as the lateral covering part is shown to extend around the entire periphery of the first layer (Yamada: Figs. 9 and 10; par. 0046-0047).
The lateral covering part (16, 17) may have a thickness, described as the total film thickness of Yamada, of from 0.5 to 1.4 mm which is within the claimed range of 0.05 mm and 2 mm (Yamada: par. 0021-0022).
The first layer comprises a thermoplastic resin (i.e. polyvinyl acetal) and a plasticizer (Yamada: par. 0035). The lateral covering part contains a thermoplastic resin (i.e. polyvinyl acetal) and a plasticizer (Yamada: par. 0035). The second and third layers also contain a thermoplastic resin and a plasticizer (Yamada: par. 0035).
Yamada does not explicitly teach wherein the first layer contains a thermoplastic resin which consists of a thermoplastic resin other than a polyvinyl acetal resin. However, the claim does not preclude polyvinyl acetal resin from being present within the first layer as the language requiring “the first layer containing a thermoplastic resin” is open claim language and synonymous with comprising language. The “consisting of” language only modifies the thermoplastic resin other than a polyvinyl acetal resin contained in the first layer, but does not preclude additional thermoplastic resins such as unrecited additional thermoplastic resins within the first layer as the consisting of language is not modifying the first layer itself.
Matsudo teaches a single or multilayer interlayer for use in laminated glass (Matsudo: abstract). The interlayer may be composed of a thermoplastic resin such as polyvinyl acetal with a plasticizer such as in Yamada (Matsudo: abstract; par. 0021, 0031-0035, and throughout the disclosure). Matsudo teaches that the thermoplastic resin used for the interlayer films are not particularly limited; however, polyvinyl acetal with a plasticizer is preferably used. Matsudo further teaches it is conventional in the art to use interlayer films of other thermoplastic resins including polyurethane, ethylene-vinyl acetate, etc. which are thermoplastic resins utilized in Applicant’s specification (Matsudo: par. 0035 and Applicant’s PGpub: par. 0120). The resins may be selected based on the balance of various properties such as transparency, weather resistance, toughness, and proper adhesion to a glass plate in which the thermoplastic resins may be used alone or in combination (Matsudo: par. 0035).
Yamada and Matsudo are in the corresponding field of interlayers for use in laminated glass. Therefore, it would be obvious to one of ordinary skill in the art to add a thermoplastic resin to the polyvinyl acetal containing first layer of Yamada to provide the desired balance of properties, such as transparency, weather resistance, toughness, and adhesion to a glass plate as taught by Matsudo. The resulting first layer would contain a thermoplastic resin other than a polyvinyl acetal resin and a plasticizer which is different from said thermoplastic resin as the layer would contain all three components.
Yamada is silent the content of the plasticizer in the first layer, relative to 100 parts by weight of the thermoplastic resin in the first layer is larger than a content of the plasticizer in the lateral covering part, relative to 100 parts by weight of the thermoplastic resin in the lateral covering part by 15 parts by weight or more.
However, Yamada does teach that the plasticizer content of the first layer (12) is higher than that of the lateral covering part (16, 17) (Yamada: par. 0036). Yamada further teaches that the higher the plasticizer content is directly tied to the softness of the layer which in turn directly effects the sound insulation properties in which the lower the plasticizer content results in better sound insulation properties whereas a higher content improves handleability and mechanical strength of the film (Yamada: par. 0019). Thus, one of ordinary skill in the art would recognize the plasticizer content in the first layer and lateral covering part as a result effect variable directly tied to adjusting the sound insulation properties and the mechanical strength and handleability of the interlayer. See MPEP 2145.05 B. As such, it would be obvious to one of ordinary skill in the art to increase the plasticizer content of the first layer of Yamada relative to 100 parts by weight of the lateral covering part by 15 parts by weight or more to provide improved sound insulation properties and mechanical strength and handleability in the desired areas of the interlayer film.
Yamada and Matsudo are silent towards the first layer shear elastic modulus being 0.17 MPa or less and the lateral covering part having a shear elastic modulus of more than 1 MPa.
However, Yamada in view of Matsudo teaches the same structure for the interlayer film, including the claimed structure and thickness values and the disclosed compositions with the claimed plasticizer contents. Therefore, it would be expected to have the claimed shear elastic modulus at 25ºC relationship between the first layer having 0.17 MPa or less and the lateral covering part of 1 MPa or more.  
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claims 11 and 15,
Yamada teaches the interlayer film required by claims 10 and 13. As Yamada teaches the lateral covering part (16, 17) may have a different plasticizer content resulting in different properties from the second layer and third layer, it may be considered a different “material” as there is no special definition for “material” in the specification (Yamada: par. 0007, 0009-0014, 0019-0020, and 0044-0049).
Regarding claim 17,
Yamada teaches the interlayer film required by claim 1. The lateral covering part (16, 17) may have a thickness, described as the total film thickness of the interlayer of Yamada, of from 0.5 to 1.4 mm (Yamada: par. 0021-0022). The first layer (12) may have a thickness of from 0.08 mm or more (Yamada: par. 0021-0022). Thus, given the interlayer film total thickness T and the first layer thickness, the thickness ranges described above would overlap with the claimed range of the first layer having a thickness of 0.06T or more.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Matsudo and in further view of Iwamoto et al. (WO 2015/108119 A1 with US 2016/0311199 A1 as the English equivalent).
Regarding claim 20,
Yamada in view of Matsudo teach the interlayer film required by claim 1. However, Yamada and Matsudo do not explicitly teach the addition of the claimed platinum or palladium particles.
Iwamoto teaches an interlayer film for laminated glass comprising multiple layers and including overlapping materials as the claimed invention and that of Yamada and Matsudo (Iwamoto: abstract). Iwamoto further teaches the addition of an ultraviolet ray absorber which may include platinum or palladium particles whose surface may be coated with silica (Iwamoto: par. 0135). The ultraviolet ray absorbers improve and maintain the transmittance properties during use (Iwamoto: par. 0132).
Yamada, Matsudo, and Iwamoto are in the corresponding field of interlayers for use in laminated glass. Therefore, it would be obvious to one of ordinary skill in the art to add the claimed platinum or palladium particles to the interlayer of Yamada to serve as an ultraviolet ray absorber to improve and maintain transmittance properties as taught by Iwamoto.
Regarding claim 21,
Yamada in view of Matsudo teach the interlayer film required by claim 1. However, Yamada and Matsudo do not explicitly teach the addition of the claimed phthalocyanine, phthalocyanine, or anthracyanine compounds.
Iwamoto teaches an interlayer film for laminated glass comprising multiple layers and including overlapping materials as the claimed invention and that of Yamada and Matsudo (Iwamoto: abstract). Iwamoto further teaches the addition of a heat shielding material which may include one more of phthalocyanine, phthalocyanine, or anthracyanine compounds (Iwamoto: par. 0105-0108). The heat shielding materials, called ingredient X, improve heat shielding properties (Iwamoto: par. 0102-0110).
Yamada, Matsudo, and Iwamoto are in the corresponding field of interlayers for use in laminated glass. Therefore, it would be obvious to one of ordinary skill in the art to add the claimed phthalocyanine, phthalocyanine, or anthracyanine compounds to the interlayer of Yamada to serve as a heat shielding material to improve heat shielding properties as taught by Iwamoto.

Response to Arguments
Applicant’s arguments filed 06/27/2022 have been fully considered but they are not found persuasive.
Applicant explains the requirements for a prima facia case of obvious, a summary of the disclosed and claimed invention and the advantages described in the specification which are not currently required by the claims such as improved sound insulation. 
If applicant is arguing that the cited prior art does not provide the advantages cited in the specification, these arguments would not be found persuasive as said advantages are not required by the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. Additionally, as the prior art teaches the cited structure, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II. 
Applicant argues on pages 9-11 that Yamada does not teach or suggest the new limitation requiring “a thermoplastic resin…consisting of a thermoplastic resin other than a polyvinyl acetal resin”. Applicant argues that Yamada and Matsudo would still have polyvinyl acetal resin the first layer in addition to another thermoplastic resin which is precluded by the claims.
The argument is not found persuasive as the claim does not preclude of polyvinyl acetal resin from being present in the first layer. The claim reads “the first layer containing a thermoplastic resin and a plasticizer which is different from the thermoplastic resin, the thermoplastic resin contained in the first layer consisting of a thermoplastic resin other than a polyvinyl acetal resin”. That is, the first layer utilizes “containing” language which is interpreted to be synonymous with “comprising” and is thus open-ended language which would allow unrecited elements to be present. The closed language or “consisting of” language amended into claim 1 only limits the thermoplastic resin contained in the first layer, but not the first layer itself. Thus, the thermoplastic resin must consist of a resin other than polyvinyl acetal which is satisfied by the prior art combination. See MPEP 2111.03.
Applicant argues on pages 11 and 12 that Yamada explicitly uses three polyvinyl acetal layers to provide a specific advantage and thus teaches away from using a thermoplastic resin other than polyvinyl acetal.
The argument is not found persuasive as the rejection is not about removing the polyvinyl acetal in the first layer, but is about adding an additional resin to the first layer which contains a polyvinyl acetal and plasticizer. None of the citations of Yamada provided by Applicant is an example of explicit teaching away from adding a resin to the first layer. The motivation to add the additional resin may come from either the primary or secondary reference. Matsudo explicitly teaches the use of multiple thermoplastic resins in an interlayer film and recognizes polyvinyl acetal as a common standard thermoplastic resin in the art (Matsudo: par. 0035). Matsudo states that the combination of resins may be utilized to achieve the desired properties such as weather resistance, tough strength, or proper adhesion (Matsudo: par. 0035). Thus, there is no explicit teaching away from the proposed combination and proper motivation was provided with the Matsudo reference.
Applicant argues that Yamada in view of Matsudo are completely different from the composition of the present invention and thus the shear elastic modulus of the first layer and the lateral covering area would not be inherent.
The argument is not found persuasive as Applicant has stated the prior art combination does not meet the new limitations requiring a thermoplastic resin other than ap polyvinyl acetal resin in the first layer. This argument was not found persuasive as explained above. Applicant has not pointed out what is different between the disclosed composition and the composition taught by the prior art combination. Applicant’s specification allows for the combination of polyvinyl acetal, a plasticizer, and another thermoplastic resin that overlaps with those disclosed with Matsudo in the specification (Applicant’s PGpub: par. 0120 and 0123). As such, there appears to be no structural difference and the first layer and the lateral layer would inherently possess the claimed structure.
Applicant argues superior and unexpected results regarding the claimed interlayer film for laminated glass having enhanced sound insulating properties and to make foaming less likely to occur in an end part of the invention. Applicant points to Examples 8-12 and 15-17 in comparison with Comparative Examples 1 and 2 to detail the alleged effect.
It is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d).
The argument is not found persuasive as Applicant’s claim 1 is not commensurate in scope with Examples which detail the alleged superior effect. That is, Examples 8-12 and 15-17 all utilize a specific thermoplastic polymer (PVB) with specific plasticizer content, acetalization degrees, content of hydroxyl groups, none of which is in Claim 1. Additionally, the alleged superior and unexpected affects are not in claim 1.
Examples 1-7 appear to detail that thermoplastic resins such as PVA can work for the claimed improved sound insulation properties and foaming at the end part. Thus, it appears that more than just Examples 8-12 and 15-17 can work which utilizes the polymer used by Yamada. Applicant has not explained exactly what components in Examples 8-12 and 15-17 attribute the unexpected affect. For at least the reasons listed above, the claim to superior and unexpected results is not sufficient to overcome the current cited art of record.
It is further noted that Applicant argues that Yamada fails to recognize the significance and/or technical meaning of the claimed subject matter. However, Yamada is in a corresponding field and teaches the claimed structure. It does not have to explicitly teach to the specific disclosed advantages. Yamada would intrinsically possess the said advantages due to being the same structure and composition as required by the claims and disclosure.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See MPEP 2145 II. Additionally, Yamada does teach toward improving sound insulation which is one of the alleged superior properties in Applicant’s disclosure.
Applicant that Yamada does not recognize the advantages disclosed in the prior art.
The argument is not found persuasive as the alleged advantages are not required by the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. Further, the cited prior art teaches the claimed and disclosed structure and would be expected to have the argued advantages. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783